Citation Nr: 1525916	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.  He was awarded the Purple Heart and Combat Infantryman's Badge among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the VA Regional Office (RO) in Detroit, Michigan.

In November 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issue on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal in full, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service. 

When a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
As noted in the Introduction, the Veteran was awarded the Purple Heart and Combat Infantryman's Badge.  In-service acoustic trauma due to combat is conceded.

The Veteran's service treatment records (STRs) include his May 1966 pre-induction examination that reported his hearing acuity in pure tone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
-5 (5)
XXXX
-5 (0)
LEFT
-5 (10)
0 (10)
-5 (5)
XXXX
-5 (0)

In his report of medical history, he denied hearing loss.  The report of the Veteran's August 1968 separation examination shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XXXX
0
LEFT
0
0
0
    XXXX
0

The Veteran again denied hearing loss in his August 1968 report of medical history.

At a VA examination for his service-connected posttraumatic stress disorder (PTSD) in July 2010, the Veteran denied any hearing impairment.

Post-service treatment records reveal that the earliest diagnosis of bilateral hearing loss was in April 2012; no opinion regarding the etiology was provided.  The Veteran reported his in-service noise exposure.  

The Veteran was afforded a VA examination in August 2012.  A bilateral hearing loss disability as defined by VA was shown.  The examiner opined that the Veteran's bilateral hearing loss was not at least likely as not caused by or a result of an event in military service.  The rationale was that the Veteran's pre-induction and separation audiograms revealed normal hearing sensitivity in both ears.  The examiner opined that the pre-induction and separation audiograms did not reveal any threshold shifts.  The examiner concluded that although noise exposure was conceded, audiometric evidence did not support the presence of hearing loss (or threshold shifts) at the time of separation.  The examiner, however, provided a positive opinion regarding service etiology of tinnitus, and on this basis, the RO granted service connection for tinnitus.

Buddy statements received in September 2012 show that the Veteran complained of hearing loss and had diminished hearing capacity in service following combat.
 
At his hearing, the Veteran testified that he did not have post-service acoustic trauma.  November 2014 Hearing Transcript (T.) at 5-6.  His wife testified that they had been married for 45 years and that he had hearing loss following service that did not exist prior to service.  Id. at 6-7.  His testimony establishes that he has had bilateral hearing loss symptoms since service.  

The Veteran submitted a private medical opinion dated in December 2014.  The Veteran's in-service acoustic trauma was reported.  The opinion shows that the Veteran reported that he noticed difficulty hearing following combat in service.  After interviewing and examining the Veteran, the audiologist opined that due to the type and degree of hearing loss, the Veteran's hearing loss was at least as likely as not related to his military exposure.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The evidence shows that the Veteran currently has bilateral hearing loss as defined by VA.  It also shows that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his bilateral hearing loss is related to his in-service acoustic trauma.

Of particular importance to the Board are the Veteran's and his wife's testimony, the buddy statements, and the December 2014 private audiologist's opinion.  The Veteran's and his wife's testimony, in addition to the buddy statements, establishes a continuity of hearing loss symptomatology since his military service.  The Board finds the Veteran and the spouse credible.  The Board acknowledges that the Veteran denied hearing impairment to the July 2010 VA psychiatric examiner.  However, his later testimony as well as his wife's testimony shows that his hearing problems began in service.  Notwithstanding his report to the July 2010 VA examiner for a completely different disability, the overall evidence of record supports a finding that the Veteran has had a continuity of hearing loss symptomatology since service.  In addition to such evidence, the December 2014 opinion also provides a positive nexus to the Veteran's military service.  

In finding that service connection is warranted, the Board acknowledges the negative nexus opinion from the VA examiner.  However, to the extent that the examiner's opinion relies on the absence of hearing loss at separation from service, the Board finds such opinion to lack probative value.  The question of whether hearing loss disability developed post-service due to in-service acoustic trauma is different that the issue of whether a hearing loss disability was shown upon separation.  As noted, the examiner did find that tinnitus was due to service based on the conceded acoustic trauma.  Additionally, the buddy statements confirming in-service hearing loss had not been submitted at the time of the examination and consequently, the examiner did not have the opportunity to review such evidence.  In light of the examiner's rationale and as additional evidence submitted since then supports a finding that the Veteran's bilateral hearing loss began in service, the Board concludes that the negative nexus opinion is not probative evidence against the claim.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


